SALCINES, Judge.
Cruz Marta-Rodriguez appeals the order denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850 which alleged ineffective assistance of trial counsel. We affirm.
When reviewing an order denying a motion for postconviction relief asserting ineffective assistance of trial counsel, the appellate court must defer to a trial court’s factual findings which are supported by competent, substantial evidence. The legal conclusions may be reviewed de novo. Cabrera v. State, 766 So.2d 1131, 1133 (Fla. 2d DCA 2000).
A thorough evidentiary hearing was conducted to review Marta-Rodriguez’s lengthy motion. The trial court entered a detailed order setting forth its findings of fact and conclusion of law. We hold that the trial court’s factual findings are supported by competent, substantial evidence and that the legal conclusion that trial counsel was not ineffective was correct.
Affirmed.
BLUE, C.J., and WHATLEY, J., Concur.